                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF WISCONSIN


TONY TUCKWELL,

        Plaintiff,

v.                                                               Case No. 2:20-cv-00460-WCG

ANDREW SAUL,
Commissioner of Social
Security Administration,

        Defendant.


                                                ORDER


        Plaintiff’s counsel approached defendant’s counsel in an attempt to settle attorney fees

under the Equal Access to Justice Act (EAJA). Plaintiff’s counsel logged 28 hours of attorney time

and 1.50 hours of paralegal time. The parties have since reached agreement and have submitted a

Stipulated Motion to an Award of Attorney Fees. Based upon the foregoing Stipulated Motion and

the Court’s finding that the fees incurred are both reasonable and necessary and qualify under the

EAJA,

        IT IS HEREBY ORDERED that an award of attorney fees and expenses in the sum of

$5,719.82 and costs in the amount of $0.00 shall be paid by Defendant in full satisfaction and

settlement of any and all claims Plaintiff may have pursuant to the EAJA. These fees are awarded

to Plaintiff and not Plaintiff’s attorney and can be offset to satisfy pre-existing debts that the litigant

owes the United States under Astrue v. Ratliff, 130 S. Ct. 2521, 177 L. Ed 2d 9 (2010). If counsel

for the parties verify that Plaintiff owes no pre-existing debt subject to offset, the Defendant shall

direct that the award be made payable to Plaintiff’s attorney pursuant to the EAJA assignment duly


                                               Page 1 of 2

          Case 2:20-cv-00460-WCG Filed 02/23/21 Page 1 of 2 Document 23
signed by Plaintiff and counsel. If Plaintiff owes a pre-existing debt subject to offset in an amount

less than the EAJA award, Defendant will instruct the U.S. Department of Treasury that any check

for the remainder after offset be made payable to Plaintiff and mailed to the business address of

Plaintiff’s attorney.



        Dated at Green Bay, Wisconsin, this 23rd day of February, 2021.



                              BY THE COURT:

                              s/ William C. Griesbach                      _
                              William C. Griesbach
                               U.S. District Judge




                                            Page 2 of 2

         Case 2:20-cv-00460-WCG Filed 02/23/21 Page 2 of 2 Document 23
